Citation Nr: 1509474	
Decision Date: 03/04/15    Archive Date: 03/17/15

DOCKET NO.  11-07 449	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for degenerative joint disease of the right shoulder from June 14, 2008 to July 30, 2012; from 
September 1, 2012 to May 13, 2013, and from August 1, 2013.

2.  Entitlement to an initial rating in excess of 10 percent for degenerative joint and disc disease of the lumbar spine.

3.  Entitlement to a total disability rating based on individual unemployability due to service connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2003 to September 2003, and from June 2007 to June 2008.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2010 and July 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

The Veteran testified before the undersigned at a February 2012 hearing at the RO.  A transcript has been associated with the file.

The Board remanded the case in May 2014 to obtain outstanding social security records and to afford the Veteran a VA rating examination.  The case has now been returned to the Board.

In the Board's previous May 2014 Remand, the Board referred the issue of entitlement to a TDIU to the RO for adjudication. See VAOPGCPREC 6-96 ("Accordingly, the question of entitlement to a TDIU rating, when properly raised, may be considered a component of an increased-rating claim to the same extent that the question of extraschedular entitlement may be. We note, however, that the question of TDIU entitlement may be considered a component of an appealed increased-rating claim only if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased-rating claim. If the veteran asserts entitlement to a TDIU rating based in whole or in part on other service-connected disabilities which were not the subject of the appealed RO decision, the Board would lack jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. § 19.13(a).  Because the Board would have jurisdiction over the question of entitlement to an extraschedular rating or a TDIU rating for a particular disability or disabilities raised in connection with a claim for an increased rating for such disability or disabilities, the proper method of returning the case to the RO for any required further action would be by remand rather than referral. (citation omitted)  In cases where the Board would not have jurisdiction over a TDIU claim, such as where the claim involves service-connected disabilities which were not the subject of the appealed claim, referral to the RO, rather than remand, would be the appropriate action."); see also 38 U.S.C.A. § 7104(c) (West 2014) ("The Board shall be bound in its decisions by the regulations of the Department, instructions of the Secretary, and the precedent opinions of the chief legal officer of the Department."). The record reflected that the RO had previously denied the issue of entitlement to TDIU in a September 2009 rating decision which the Veteran did not appeal.  Thereafter, in a January 2013 statement, the Veteran referenced his service-connected disabilities including the left knee and PTSD disabilities, which are not before the Board, and he requested "total disability due to [his] injuries."  The Board referred the TDIU claim to the RO.  In the January 2015 Informal Hearing Presentation, the Veteran's representative indicated that the Veteran wanted the Board to take jurisdiction over the TDIU claim pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009).  The Court of Appeals for Veterans Claims has indicated that a claim for TDIU due to service-connected disabilities exists as part of a claim for an increase (whether in an original claim or as part of a claim for increased rating).  Id.  A TDIU claim is considered reasonably raised when a veteran submits medical evidence of a disability, makes a claim for the highest rating possible, and submits evidence of service-connected unemployability.  See Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The TDIU issue has been added to the appeal as reflected on the title page. 

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  For the periods of June 14, 2008 to July 30, 2012; September 1, 2012 to 
May 13, 2013; and from August 1, 2013, the Veteran's right shoulder disability was manifested by objective evidence of pain, weakened movement and excess fatigability, as well as function impairment of 74 degrees flexion and 64 degrees abduction, no evidence of any limitation of motion at midway between the side and shoulder level, episodes of dislocation of the scapulohumeral joint, malunion of the humeral head with moderate or marked deformity, malunion or nonunion of the clavicle or scapula, or ankylosis.

2.  During the period on appeal, the Veteran's lumbar strain has been manifested by pain, with forward flexion limited to 65 degrees at worst and combined range of motion limited to 160 degrees at worst, without muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; there are no objective findings of any associated neurological disability and intervertebral disc syndrome has not been diagnosed. 


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a right shoulder disability have not been met from June 14, 2008 to July 30, 2012; from September 1, 2012 to May 13, 2013, and from August 1, 2013.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.40, 4.45, 4.71a, Diagnostic Codes (DCs) 5003, 5010, 5201, 5202, 5203 (2014).

2.  The criteria for an initial rating in excess of 10 percent for lumbar strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.71a, DCs 5242, 5243 (2014).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Procedural Duties

VA has met all statutory and regulatory notice and duty to assist provisions as to the Veteran's claims for a higher initial rating.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2014).

The Veteran has also been afforded the opportunity to testify at a hearing before the Board.  During the February 2012 Board hearing, the undersigned explained to the Veteran the issue on appeal.  The undersigned also participated in the thorough presentation by the Veteran's representative, and asked additional questions necessary to illuminate the matter on appeal, as related to the elements needed to establish the claim.  Also, appropriate development was ordered by the Board to substantiate the Veteran's claims.  Through such actions, the undersigned satisfied the duties incumbent on a Veterans Law Judge.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010); 38 C.F.R. § 3.103(c)(2).  

A.  Duty to Notify

When VA receives a complete or substantially complete application for benefits, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Id.  

The initial rating appeals arise from granted claims of service connection.  Compliance with the first notice element requires notice of the five service connection elements in initial ratings cases: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  See Dunlap v. Nicholson, 21 Vet. App. 112 (2006).  

Prior to initial adjudication of the Veteran's claims, a June 2008 letter fully satisfied the duty to notify provisions, including notice of the degree of disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

B.  Duty to Assist

The Board also concludes VA's duty to assist in obtaining records has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  The Veteran's Social Security Administration records have been associated with the file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claims.

The duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the Veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2014).

The RO provided the Veteran an appropriate VA examination in July 2014 for his right shoulder and lumbar spine, as well as an earlier December 2013 examination for his right shoulder and January 2010 examination for his lumbar spine.  The Veteran has not reported receiving any recent treatment specifically for this condition (other than at VA, mentioned above, records of which are in the file), and there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disorders since he was last examined.  38 C.F.R. § 3.327(a).  The examination report provides sufficient evidence to apply the ratings schedule and to determine that the schedular rating is adequate to rate the disability.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  The VA examination reports are thorough and supported by VA outpatient treatment records.  The examinations in this case are an adequate basis on which to adjudicate the claim.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Newhouse v. Nicholson, 497 F.3d 1298 (Fed. Cir. 2007).

II.  Higher Initial Rating 

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2014).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2014).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2014).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2014). 

Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  The functional loss may be due to absence of part or all of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as disabled.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).

In addition, the Board notes that the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59 (2014).    

With respect to the joints, the factors of disability reside in reductions of their normal excursion of movements in different planes.  Inquiry will be directed to these considerations: (a) less movement than normal (due to ankylosis, limitation or blocking, adhesions, tendon-tie-up, contracted scars, etc.); (b) more movement than normal (from flail joint, resections, nonunion of fracture, relaxation of ligaments, etc.); (c) weakened movement (due to muscle injury, disease or injury of peripheral nerves, divided or lengthened tendons, etc.); (d) excess fatigability; (e) incoordination, impaired ability to execute skilled movements smoothly; and (f) pain on movement, swelling, deformity or atrophy of disuse.  Instability of station, disturbance of locomotion, interference with sitting, standing and weight-bearing are related considerations.  38 C.F.R. § 4.45 (2014).  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45 (2014).

The Board notes that though the Veteran submitted records from the Social Security Administration, they do not reflect medical evidence indicating the status of either his back or right shoulder.



A.  Right Shoulder

The Veteran contends that he is entitled to a rating in excess of 20 percent for his right shoulder disability.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

By way of history, the Veteran initially filed a claim for entitlement to service connection for a right shoulder disability in May 2008.  The Veteran was granted service connection for the right shoulder in an April 2009 rating decision, which awarded a 20 percent disability evaluation, effective June 14, 2008.  Following the receipt of additional evidence, the 20 percent evaluation for the right shoulder disability was confirmed and continued in a September 2009 rating decision.  The Veteran perfected his appeal in April 2011.

The Board also notes that in a January 2014 rating decision, the Veteran was awarded entitlement to a temporary total evaluation based on treatment for his shoulder requiring convalescence.  By way of an April 2014 rating decision, the Veteran was awarded a special monthly compensation based on housebound from July 31, 2012 to September 1, 2012 and from May 14, 2013 to August 1, 2013 based on surgical repair of the shoulder.  The Board will therefore determine whether the Veteran was entitled to a rating in excess of 20 percent at any point during the period on appeal during which time he was not in receipt of a 100 percent evaluation.  In other words, the issue is whether the Veteran was entitled to a rating in excess of 20 percent from June 14, 2008 to July 30, 2012; from September 1, 2012 to May 13, 2013; and from August 1, 2013. 

Throughout the periods on appeal, the Veteran has been in receipt of a 20 percent rating for his right shoulder disability under DC 5010-5201, which rate traumatic arthritis and limitation of motion of the arm, respectively.  Given the nature of the Veteran's disability, the Board finds that the rating criteria applied by the RO are appropriate.  Pernorio v. Derwinski, 2 Vet. App. 625 (1992); 38 C.F.R. §§ 4.20, 4.21 (2014).  Another potentially applicable diagnostic code is DC 5202, which pertains to other impairment of the humerus.  38 C.F.R. § 4.71a, DCs 5201, 5202, 5203 (2014). 

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint. When limitation of motion would not be compensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected. 38 C.F.R. § 4.71a, DCs 5003 (degenerative arthritis) and 5010 (traumatic arthritis).  The criteria for rating traumatic arthritis direct that the evaluation of arthritis be conducted under DC 5003, which states that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5010.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5010.  In the absence of limitation of motion, x-ray evidence of arthritis involving two or more major joints or two or more minor joint groups, will warrant a rating of 10 percent; in the absence of limitation of motion, X-ray evidence of arthritis involving two or more major joint groups with occasional incapacitating exacerbations will warrant a 20 percent rating.  The above ratings are to be combined, not added under DC 5003.  38 C.F.R. § 4.71a, DC 5010, Note 1.  For the purpose of rating disability from arthritis, the shoulder is considered a major joint. 38 C.F.R. § 4.45 (2014).

The Veteran is right-handed.  Therefore, his right shoulder will be evaluated under the criteria for the dominant arm categories.  38 C.F.R. § 4.69 (2014).  Normal forward flexion of the shoulder is from zero to 180 degrees, normal abduction is from zero to 180 degrees, and normal internal and external rotation is from zero to 90 degrees.  Forward flexion and abduction to 90 degrees amounts to 'shoulder level.'  38 C.F.R. § 4.71, Plate I (2013).  Accordingly, 'midway between side and shoulder level' is considered 45 degrees.

Under DC 5201, a 20 percent rating is warranted where motion of the minor arm is limited at shoulder level or midway between the side and shoulder level.  A maximum 30 percent rating is warranted where motion of the minor arm is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, DC 5201 (2014).

DC 5202 provides for a 20 percent rating for the major arm if there are infrequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of movement only at the shoulder level, a 30 percent rating if there are frequent recurrent episodes of dislocation of the scapulohumeral joint with guarding of all arm movements, and a 30 percent rating for malunion of the humeral head with marked deformity and a 20 percent rating for a moderate deformity.  A 50 percent rating is warranted for the major arm if there is fibrous union of the humerus.  A 60 percent rating is warranted for the major arm for nonunion of the humerus, or false flail joint.  A maximum 80 percent rating is warranted for the major arm for loss of head of humerus, or flail shoulder. 38 C.F.R. § 4.71a, DC 5202 (2014).

DC 5203 provides for a 10 percent rating for impairment of the clavicle or scapula when there is malunion or nonunion without loose movement.  A maximum 20 percent rating is assigned for impairment of the clavicle or scapula when there is nonunion with loose movement or dislocation.  The disability may also be rated on impairment of function of the contiguous joint. 38 C.F.R. § 4.71a, DC 5203 (2014).

STRs dated May 2008 show the Veteran had right shoulder arthroscopic surgery that month, and was still undergoing physical therapy.

October 2008 VA records show that the Veteran reported not noticing much change in his shoulder, but testing revealed there was much improvement in his range of motion and minimal improvement in strength.

November 2008 VA treatment records show the Veteran complained of pain in the joint involving the shoulder region.  The assessment noted right shoulder pain and stiffness after arthroscopic surgery in March 2008.  X-rays showed no fracture, with minimal arthritic changes at the shoulder joint.  The Veteran reported noticing improvement in strength and range of motion, but still had limitations.  On examination, there were arthroscopic scars that were well healed.  The Veteran's flexion measured 160 degrees, abduction 155 degrees, internal rotation 65 degrees and external rotation 75 degrees.  There was discomfort and some difficulty in reaching these ranges noted, but not crepitation.

March 2009 VA treatment records showed continuing complaints of right shoulder pain.  A MRI report dated December 2008 indicated attenuation of the supraspinatus tendon, which was likely a partial thickness tear with no retraction as well as AC joint degenerative arthritis.  On examination, there was no deformity or swelling, but the Veteran did complain of pain.  Range of motion testing showed flexion to 165 degrees, abduction to 160 degrees, internal rotation to 75 degrees and external rotation to 80 degrees.  There was no crepitation during range of motion testing.

December 2008 VA treatment records show the Veteran complained of pain with certain movement, including lifting and reaching above the shoulder.  The report lists a diagnosic assessment of impingement/chronic pain syndrome of the right shoulder.

VA treatment records from October 2010 showed an assessment of impingement/chronic pain syndrome of the right shoulder, unchanged.

A March 2012 report indicates that x-rays of the Veteran's right shoulder showed degenerative changes in the right acromioclavicular joint with joint space narrowing, minimal spur and possible subchondral cyst in the distal right clavicle.  Normal articulation in the joints was observed.  There was no abnormal soft tissue calcifications noted.  The diagnostic impression listed degenerative changes in the right acromioclavicular joint.

A May 2012 VA treatment report shows the Veteran underwent an MRI for his right shoulder.  The report noted a clinical history of most pain in the anterior and lateral aspects, with a history of arthroscopy in 2008, which continued to be painful and caused the Veteran to be unable to elevate his shoulder.  The report notes there is moderate arthritic change and hypertrophy of the acromioclavicular joint with mild erosive change evidence on T1-weighted sagittal images.  The report states that the acromium is down sloping anteriorly and could contribute to impingement.  There was moderate heterogeneous PD signal observed in the supraspinatus tendon most pronounced inferiorly at the insertion consistent with tendinopathy partial tear at the insertion.  No definite full thickness tear was seen.  There was a small amount of subacromial/subdeltoid fluid noted, consistent with bursitis although occasionally the finding was associated with occult full-thickness rotator cuff tear.  The posterior labrum appeared somewhat irregular with slight hyperintensity suggesting a partial tear.  The diagnostic assessment lists moderate arthritic change and hypertrophy of the acromioclavicular joint with erosive change.  The anterior down sloping acromion was thought to possibly contribute to the impingement.  

An August 2012 report indicates that in July 2012, the Veteran underwent a right shoulder scope/SAD.  The report notes the Veteran was doing well, and though he had some discomfort, he was getting better every day.  He had not yet started exercising to improve his range of motion.

May 2013 VA treatment records show the Veteran underwent a right shoulder arthroscopy with mini open rotator cuff repair.

VA treatment records dated July 2013 showed the Veteran had no complaints of pain with palpation over the right shoulder region.  Range of motion testing showed flexion to 74 degrees, abduction to 64 degrees, external rotation to 52 degrees and internal rotation to 90 degrees.

August 2013 treatment records indicated the Veteran complained of pain.  Range of motion testing showed shoulder flexion to 140 degrees, and 130 degree abduction, which was relatively pain free.

In a December 2013 VA examination, the examiner noted a diagnosis of degenerative joint disease in 2008, impingement with rotator cuff and supraspinatus tendinosis in 2010/2013, and right mini open rotator cuff repair arthroscopy in 2008, 2012 and 2013.  The Veteran reported that his right shoulder was doing better, but that he was still experiencing constant pain, decreased strength, and limited range of motion.  The Veteran noted that he was right hand dominant, and denied flare-ups that impact the function of the shoulder or arm.  Right shoulder flexion ended at 100 degrees, and objective evidence of painful motion began at 0 degrees.  Right shoulder abduction ended at 110 degrees, though, again, there was objective evidence of painful motion at 0 degrees.  The Veteran did not have additional limitation in range of motion of the shoulder and arm following repetitive use testing.  The report did, however, note that the Veteran had functional impairment of the arm, including less movement than normal, weakened movement, excess fatigability, and pain on movement.  The Veteran had localized tenderness or pain on palpation of the joints and soft tissues/biceps tendon of the right shoulder, but did not have guarding of the shoulder.  Muscle strength testing revealed 4/5 in the right shoulder on abduction, indicating active movement against some resistance.  There was no ankylosis of the shoulder joint.  The Hawkins' Impingement Test revealed a positive result, as did the Empty-can test, and External rotation/Infraspinatus strength test.  The list-off subscapularis test revealed a negative result.

A February 2014 VA treatment record showed the Veteran had somewhat limited range of motion generally in his right shoulder.

In July 2014, the Veteran underwent another VA examination.  Following his May 2013 shoulder surgery, the Veteran reported his shoulder was somewhat better but stated he still experienced pain, decreased strength and limited range of motion.  Range of motion testing showed flexion to 120 degrees and abduction to 110 degrees, without objective evidence of pain.  The Veteran had no additional limitation in range of motion of the shoulder and arm following repetitive use testing.  The examiner noted functional limitation to include less movement than normal and weakened movement.  The Veteran had localized tenderness and pain on palpation of the joint/soft tissue/biceps tendon of the right shoulder, but had normal muscle strength on abduction and forward flexion.  The Veteran tested positive on Hawkins' Impingement Test and the Empty-can test, and tested negative on the external rotation/infraspinatus strength test and list-off subscapularis test.  Functional impacts included limited reaching and lifting ability.

The Veteran also testified at a Board hearing in February 2012.  He testified that he used pain medication twice a day for his shoulder, and felt that the movement in his shoulder had worsened.  He stated that he used to bowl, but could no longer participate.

With respect to arthritis of the right shoulder, the evidence indicates that there is x-ray evidence of arthritis.  Accordingly, the arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code for the shoulder joint.  

The medical evidence of record does not reflect that motion of the Veteran's right arm is limited to midway between the side and shoulder level, or 45 degrees, to warrant a 30 percent evaluation under DC 5201.  Range of motion testing revealed, at worst, 74 degrees on elevation, 64 degrees abduction, internal rotation to 65 degrees and external rotation to 52 degrees.  Thus, an increased initial rating is not warranted under DC 5201 for the period under consideration.  There was no additional loss of motion of repetitive testing, however, the Veteran did complain of pain at rest, and while performing the range of motion tests and weakened movement and excess fatigability were also noted.  The Board notes that functional loss of the musculoskeletal system may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  However, pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively).  The Veteran's complaint of right shoulder pain at rest and on movement did not result in actual functional loss sufficient to produce a higher rating.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 20 percent assigned for all periods on appeal.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Also, the July 2014 VA examiner indicated that the Veteran denied characteristic flare-ups.  Thus, no opinion was obtained on whether there would be additional functional impairment during flare ups in terms of the degree of additional range of motion loss.

The evidence of record also did not show any malunion or nonunion of the clavicle or scapula, nor did it indicate that the Veteran had any episodes of dislocation of the scapulohumeral joint or malunion of the humeral head with moderate or marked deformity.  Therefore, the Veteran is not entitled a separate rating under DC 5202 or DC 5203 for the periods under consideration.  The Board also notes the Veteran is already in receipt of a separate neurological rating for his right shoulder disability.  
In regard to the scars associated with the right shoulder, the VA examinations showed that there is no compensable impairment.  See 38 C.F.R. § 4.118, Diagnostic Code 7800-7805.

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the shoulder impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In sum, the weight of the credible evidence demonstrates that the Veteran's right shoulder disability did not warrant a rating in excess of 20 percent under the relevant diagnostic codes for the periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


B.  Lumbar Spine

The Veteran contends that he is entitled to a rating in excess of 10 percent for his degenerative joint and disc disease of the lumbar spine.  For the reasons that follow, the Board concludes that an increased rating is not warranted.

The Veteran contends that he is entitled to a higher initial disability rating for his degenerative joint and disc disease of the lumbar spine.  Such disability has been rated as 10 percent disabling under 38 C.F.R. § 4.71a, DC 5243-5242, which rate intervertebral disc syndrome (IDS) and degenerative arthritis respectively.  A hyphenated code is used when a rating under one diagnostic code requires the use of an additional diagnostic code to identify the basis for the evaluation.  See 38 C.F.R. § 4.27.  IDS is rated on the basis of incapacitating episodes.  An incapacitating episode is defined as a period of acute signs and symptoms due to IDS that requires bed rest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, General Formula, DC 5243, Note (1).  In the absence of incapacitating episodes, the disorder is rated on the basis of the chronic orthopedic and neurological manifestations.  When evaluating on the basis of chronic manifestations, evaluate orthopedic disabilities using evaluation criteria for the most appropriate orthopedic diagnostic code or codes.  Evaluate neurologic disabilities separately using evaluation criteria for the most appropriate neurologic diagnostic code or codes.  Id., Note (2).

The General Rating Formula for Diseases and Injuries of the Spine provides that, with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply.  A 10 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent evaluation requires evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent evaluation requires evidence of forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a, DC 5242 (2014).  Any associated objective neurologic abnormalities should be evaluated separately, under an appropriate diagnostic code.  Id. at Note 1.

December 2008 VA treatment records show the Veteran complained of lower back pain.

In January 2010, the Veteran underwent a VA examination for his lower spine.  The Veteran reported that since service, his back had gotten progressively worse.  He reported pain without radiation, located across his lower back at the waistline.  He described the severity of the pain as mild to moderate, with a daily range of pain levels between 2 and 7 out of 10.  The Veteran denied incapacitating episodes in the last 12 months, or any current treatment.  He also denied flare-ups since 2007.  Associated features or symptoms included morning stiffness, fatigue, and decreased motion.  The Veteran denied spasms, weakness, numbness, paresthesias, leg or foot weakness, bladder complaints, bowel complaints of erectile dysfunction.  He denied use of an assistive device, and noted he walked unaided.

On examination, the Veteran's spine was straight with no scoliosis.  His limbs appeared equal with no atrophy, and his posture and gait were normal.  The posture of his head was neutral.  The examiner noted lumbar lordosis was mildly reduced, but otherwise the thoracic and cervical curvatures of the spine appeared normal.  His back was otherwise symmetrical in appearance.  Range of motion testing revealed forward flexion to 90 degrees, extension to 6 degrees, bilateral lateral flexion to 25 degrees, left lateral rotation to 20 degrees and right lateral rotation to 30 degrees.  There was objective evidence of painful motion, with mild pain at rest and increased pain at the end of forward flexion and backward extension.  There was no evidence of spasm, weakness, atrophy or guarding.  The Veteran was tender over the lower lumbar spinous processes and bilateral paravertebral musculature.  There was no postural abnormality, fixed deformity (ankylosis) or abnormality of the musculature of the back.  The sensory examination showed there was no focal sensory loss found and normal muscle movement and strength.

The examiner noted that after 5 repetitions, there was no additional loss of spinal motion or function, though the Veteran did have lack of endurance due to pain.  There was no current evidence of intervertebral disc syndrome.  The report listed a diagnosis of degenerative osteoarthritis (DJD) and disc disease of the thoraco lumbar spine with disc protrusion/herniation at L4-5, L5-S1.

In July 2014, the Veteran underwent another VA examination.  The examiner noted the Veteran's prior diagnosis of lumbosacral strain.  The Veteran reported that some days his low back was fine, but the last 2 or 3 days, when he got up, he felt as though something was pinching.  He stated that bending over to pick up something off the floor was impossible, and had been for years.  He noted that bouncing around on his tractor likely aggravated his back.  He reported that he had a back brace but did not wear it often in the summer.  He denied radiculopathy, or bowel or bladder incontinence.  He reported aggravating factors to include activity, noting that he had a part time job which required a lot of driving and caused discomfort.  He stated he stretches.  He described that his back would not cause him trouble until he got up, causing him pain for a moment, and then subsiding.  The Veteran denied flare-ups. 

Range of motion testing showed flexion to 80 degrees, with no objective evidence of painful motion.  The Veteran had extension to 30 degrees or greater, without objective evidence of painful motion.  The Veteran had bilateral lateral flexion and rotation to 30 degrees or greater, without objective evidence of pain.  There was no additional loss of motion on repetitive testing.  The examiner noted no localized tenderness or pain to palpation, no muscle spasm, no guarding of the thoracolumbar spine.  The Veteran had normal muscle strength on testing, with no muscle atrophy.  There was no radiculopathy, ankylosis, or intervertebral disc syndrome.  The Veteran noted occasional use of a back brace, which was given to him by a doctor.  The Veteran's sensory examination produced normal results and there were no other neurologic abnormalities.
The examiner noted the October 2008 imaging results showing a broad based disc protrusion/HNP at L5-S1 and L4-L5, as well as two osteophytic spur projecting from the facet arthropathy on the right measuring up to 1.2 centimeters.

The Veteran also testified at a Board hearing in February 2012.  The Veteran testified that when he bent over, he had to support himself and that his job as a driver aggravated his back.  He stated that his back limited him in the amount of weight that he could lift and caused him difficulty in bending over.

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the Veteran's lumbar strain is appropriately evaluated as 10 percent disabling for all periods under consideration.

The objective findings of record do not reflect evidence of forward flexion of the thoracolumbar spine to 60 degrees or less; combined range of motion of the thoracolumbar spine to 120 degrees or less; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  38 C.F.R. § 4.71a, DC 5237 (2014).  During this period, the Veteran's forward flexion of the thoracolumbar spine was shown to be 80 degrees at worst, and his combined range of motion was shown to be 196 degrees at worst.  At the January 2010 examination, the examiner noted the Veteran had objective evidence of pain at rest, with increased pain toward the end of forward flexion and backward extension.  Objective evidence of pain was not noted at the later July 2014 VA examination.  The Board noted that functional loss of the musculoskeletal system may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  However, pain alone does not warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (Aug. 23, 2011) (holding that pain alone does not constitute functional loss, but is just one fact to be considered when evaluating functional impairment.  The Court agreed that pain alone as a basis for a higher rating would produce such "absurd results" as for example where a claimant who experiences very slight pain throughout the range of motion of the knee would receive a 50% disability rating under DC 5261 and a 30% disability rating under DC 5260, whereas a claimant who experiences actual limitation of flexion to 30 degrees and limitation of extension to 20 degrees would only receive disability ratings of 20% and 30% respectively).  The Veteran's complaint of lumbar pain at rest, which was accentuated by movement, did not result in actual functional loss sufficient to produce a higher rating.  Thus, even considering the Veteran's subjective complaints of pain, the medical evidence of record does not support any additional limitation of motion in response to repetitive motion that would support an evaluation in excess of the 10 percent assigned for this period.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 (2014); see also 38 C.F.R. §§ 4.45, 4.59 (2014).  Also, the July 2014 VA examiner indicated that the Veteran denied characteristic flare-ups.  Thus, no opinion was obtained on whether there would be additional functional impairment during flare ups in terms of the degree of additional range of motion loss.

Though the Veteran is currently rated under the DC 5243 for IDS, as noted above, the Veteran has consistently denied incapacitating episodes.  Indeed at his January 2010 VA examination, the Veteran denied incapacitating episodes.  Again at the July 2014 VA examination, the examiner noted no evidence of incapacitating episodes of IDS.  Crucially, the medical evidence does not show that the Veteran's symptoms required bed rest prescribed by a physician. Accordingly, an evaluation in excess of 10 percent pursuant to DC 5243 based on incapacitating episodes is not warranted.  See 38 C.F.R. § 4.71a.  

With regard to Note (1) of the General Rating Formula for Diseases and Injuries of the Spine, there is no evidence of record containing complaints of pain radiating from the Veteran's lumbar spine.  The Veteran's sensory examination produced normal results and there were no other neurologic abnormalities at the July 2014 VA examination.  Therefore, the Board finds that the medical evidence of record fails to show that the Veteran's lumbar strain was productive of any objective neurological manifestations for all periods under consideration sufficient to warrant a separate rating.  38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (1) (2014).  

The Veteran is competent to report on symptoms and credible in his belief that he is entitled to a higher rating.  His competent and credible lay evidence, however, is outweighed by competent and credible medical evidence that evaluates the true extent of the back impairment based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

In sum, the weight of the credible evidence demonstrates that the Veteran's back disability did not warrant a rating in excess of 10 percent under the relevant diagnostic codes for the periods under consideration.  As the preponderance of the evidence is against the claim for an increased rating, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

C.  Additional Considerations

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Consistent with the facts found, the rating may be higher or lower for segments of the time under review on appeal, i.e., the rating may be "staged."  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered the possibility of staged ratings.  The Board, however, concludes that the criteria for a rating in excess of the assigned ratings have at no time been met.  Accordingly, staged ratings are inapplicable.  See id.  

The Board has also considered whether a referral for extraschedular rating is warranted.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule; therefore, the assigned schedular evaluation is adequate, and no referral is required.  See VAOPGCPREC 6-96; see also Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  

The schedular evaluations for the Veteran's lumbar spine and right shoulder disabilities are not inadequate.  The Veteran complained of stiffness, pain, and weakened movement in both his lower back and right shoulder.   These factors are considered by the rating criteria.  The Veteran merely disagrees with the assigned evaluation for his level of impairment.  In other words, he does not have any symptoms from his service-connected disorder that are unusual or are different from those contemplated by the schedular criteria.  The available schedular evaluations reasonably describe the service-connected disabilities; thus, the schedular evaluations are adequate to rate the Veteran's disabilities.  The Board need not determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms" such as "marked interference with employment" and "frequent periods of hospitalization."  See Thun, 22 Vet. App. at 115.  Referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.  

The Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.  

As such, the Board finds that the preponderance of the evidence is against the Veteran's increased rating claims.  Consequently, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

ORDER

An initial rating in excess of 20 percent for degenerative joint disease of the right shoulder disability from June 14, 2008 to July 30, 2012; from September 1, 2012 to May 13, 2013; and from August 1, 2013, is denied.

An initial rating in excess of 10 percent for degenerative joint and disc disease of the lumbar spine is denied.


REMAND

The issue of entitlement to TDIU should be considered by the RO/AMC in the first instance.  Also, appropriate development must be conducted prior to an adjudication of the claim.


Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask the Veteran to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Thereafter, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The claims folder should be reviewed, and that review should be indicated in the examination report.




The examiner should assess the functional impairment caused by the Veteran's service-connected disabilities (PTSD, right shoulder disability, low back disability, radiculopathy of the right upper extremity, carpal tunnel syndrome of the right upper extremity, and left knee disability) on his ability to work.  The examiner should give consideration to the Veteran's level of education, special training, and previous work experience, but should not consider his age or the impairment caused by his nonservice-connected disabilities.

The examiner should suggest the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities, given his current skill set and educational background.

A complete rationale for all opinions expressed must be provided in the examination report.

3.  Adjudicate the issue of entitlement to TDIU.  If any benefits sought on appeal remain denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.  


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


